MEMORANDUM **
Jose Ignacio Medrano Claustro, a native and citizen of Mexico, petitions for review of the order of the Board of Immigration Appeals affirming without opinion an immigration judge’s (“IJ”) decision denying Medrano Claustro’s application for cancellation of removal. We dismiss the petition for review for lack of jurisdiction because the IJ denied the cancellation application, in part, because Medrano Claustro had not demonstrated the requisite “exceptional and extremely unusual hardship.” See 8 U.S.C. § 1252(a)(2)(B); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003) (court lacks jurisdiction to review discretionary determination that an alien failed to satisfy hardship requirement for cancellation of removal). Medrano Claustro’s contentions that this court has jurisdiction over his petition for review despite Romero-Torres are unpersuasive.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.